DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on September 27, 2022.  

Claims 1-20 and 25 were cancelled. Claims 21-24 and 26-46 are pending for examination, of which, claims 21-24, 26-28, 30-31, 33, 38-40 and 46 were amended.
Applicant’s arguments, with respect to the rejection(s) of amended claims 21-24, 26-28, 30-31, 33, 38-40 and 46 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations in independent claims 21, 33, and 46.

In light of amendments, the previous objection to claims was withdrawn.

In In light of amendments, the previous rejection of claims under 35 U.S.C. 112(b) was withdrawn.



Claim Objections


Claims 27 and 38, are objected due to following informalities:
Claims 27, 38 should be dependent on claims 26, 37, respectively, rather than on claims 21 and 33. For examination purpose, claims 27, 38 are considered as being dependent on claims 26 and 37, repectively.
Claim 27 should depend on claim 26 rather than on claim 11.
Usage of either “said” or “the” should be constantly applied in all claims. Please check. 



Claim Rejections - 35 USC §112 


Claims 21-24, 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21, line 6, the term “the at least one other serving cell” lacks of proper antecedent.
In claim 26, line 6, the term “the same antenna” lacks of proper antecedent.
In claim 28, line 2, how is “at least one other activated” related to “other serving cell” recited in claim 21?
In claim 28, line 7, how is “at least one other serving cell” related to “at lest one other serving cell” recited in claim 21?

Other dependent claims 22-24, 27, 29-32 are also rejected for being dependent on a rejected base claim 21. 


Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

            A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-22, 28, 32-34, 40, 42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. in US Publication No. 2016/0302228 A1, hereinafter referred to as Kazmi, in view of Cheng et al. in US Publication No. 2020/0314665 A1, hereinafter referred to as Cheng, which claims the benefit of and priority to provisional U.S. Patent Application Ser. No. 62/585,607 filed Nov. 14, 2017, hereinafter referred to as Prov’07.


Regarding claim 21, Kazmi discloses a method performed by a wireless device (method of managing serving cell performance, para.53), the method comprising: 
receiving an activation command that commands the wireless device to activate a serving cell (receiving SCell activation command for user equipment to activate SCell, e.g., serving cell, para.55, lines 1-10); and 
activating the serving cell within a maximum delay since receiving the activation command (activating SCell no later than in subframe n+24 or in subframe n+24, e.g., maximum delay, upon receiving SCell activation command in subframe n para.129 or para.133), the maximum delay depending on whether there is at least one other serving cell already activated for the wireless device in a same frequency band as that in which the serving cell is to be activated (SCell activation total delay requirements are calculated when other SCell, e.g., other serving cell, is activated, by taking into account number of times other SCells is activated, [para.136] wherein {PCell and SCell} or {SCell and other SCell} are on same frequency band [para.60, lines 17-18 or para.143, lines 1-3], and PCell is always activated [para.10]),
there being at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (if other SCell is activated, activating a SCell by meeting SCell activation delay requirements, para.136, lines 21-25).
Kazmi does not disclose another scenario of activating SCell, e.g., when there being at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated, and the activating comprises refraining from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated; which is known in the art and commonly applied in communications field for activating a serving cell; as suggested in Cheng’s as below.
Cheng, from the similar field of endeavor, teaches when there being at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated, and the activating comprises refraining from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated (UE establishes a radio resource control (RRC) connection with PCell and configures Scells [para.57, lines 4-25 in Cheng, or pg.1 of Prov’07], e.g., activating SCell/ PSCell by performing beam alignment procedure [para.60, lines 30-35 in Cheng or pg.2 of Prov’07], which  involves perform RX beam sweeping to each TX beam from SCell, caused increased latency, para.59  in Cheng, or pg.1 of Prov’07]). 
Therefore, it would be obvious to one of ordinary skill in the art to refrain from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated, in a scenario where there being at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated; thus enhancing serving cells performance while not performing the RX beam sweep, which causes increased latency.  


Regarding claim 22, Kazmi in view of Cheng further disclose after receiving the activation command (upon receiving SCell activation command, UE shall be capable to apply actions related to activation command, para.129 in Kazmi):
determining whether there is at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (determining number of times other SCells is activated, [para.136 in Kazmi] wherein {PCell and SCell} or {SCell and other SCell} are on same frequency band [para.60, lines 17-18 or para.143, lines 1-3 in Kazmi], and PCell is always activated [para.10 in Kazmi]); and 
selecting, based on whether there is at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (based on number of times other SCells is activated, [para.136 in Kazmi] wherein {PCell and SCell} or {SCell and other SCell} are on same frequency band [para.60, lines 17-18 or para.143, lines 1-3 in Kazmi], and PCell is always activated [para.10 in Kazmi]), one of multiple different activation procedures for activating the serving cell, wherein at least some of the multiple different activation procedures incur different delays in cell activation (selecting a SCell activation procedure {with delay n+24} , which is one of multiple different procedures incurr different delays, e.g., n+24 or n+34 in cell activation, see para.129 in Kazmi). 


Regarding claim 28, Kazmi in view of Cheng further disclose: the maximum delay depends on whether there is already at least one other activated serving cell on an intra-band component carrier relative to the serving cell to be activated, and/or the maximum delay is relatively shorter or longer depending respectively on whether or not there is at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (total delay is calculated based on number of times other SCells is activated, [see para.136 in Kazmi] wherein {PCell and SCell} or {SCell and other SCell} are on same frequency band [para.60, lines 17-18 or para.143, lines 1-3 in Kazmi], and PCell is always activated [para.10 in Kazmi]); and/or the maximum delay also depends on whether the serving cell to be activated is known or unknown to the wireless device.


Regarding claim 32, Kazmi in view of Cheng further disclose the serving cell is a secondary cell, SCell, and wherein the at least one other serving cell is a primary cell, PCell, a primary secondary cell, PSCell, or a secondary cell, SCell (see Fig.1 in Kazmi).


Regarding claim 33, claim 33 is rejected for substantially same reason, as applied to claim 21, except that claim 33 is in a device claim format, and wherein Kazmi [in claim 33] also discloses a wireless device (element 14 in Fig.2) comprises communication circuitry (transmitter/ receiver, elements 26, 28 in Fig.2) and processing circuitry (processor, element 30 in Fig.2) being implemented to perfom claimed functionalities. 


Regarding claims 34 and 40, claims 34 and 40 are rejected for substantially same reason, as applied to claims 22 and 28, except that claims 34 and 40 are in a device claim format.


Regarding claim 42, Kazmi in view of Cheng further disclose wherein the maximum delay also depends on whether the serving cell to be activated is known or unknown to the wireless device (wireless device is allowed an interruption of up to five subframes on PCell and other activated SCell during activation delay, see para.61, lines 1-6 in Kazmi).


Regarding claim 45, claim 45 is rejected for substantially same reason, as applied to claim 32, except that claim 45 is in a device claim format.


Regarding claim 46 claim 46 is rejected for substantially same reason, as applied to claim 21, except that claim 46 is in a non-transitory storage medium claim format (see para.187 in Kazmi).


Claims 23, 26-27, 35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Cheng, as applied to claims 21 and 33 above, respectively, and further in veiw of Ramachandran et al. in US Publication No. 2017/0295508 A1, hereinafter referred to as Ramachandran.


Regarding claim 23, Kazmi in view of Cheng discloses wherein said selecting is further based on whether or not the wireless device has to use the same receive beam to receive simultaneously from the serving cell and another serving cell activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (receiving data from PCell and SCell, see para.53 in Kazmi).
Kazmi do not further disclose receiving data simultaneously and selecting an activation procdure is based on whether or not the wireless device has to use the same receive beam to receive data; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Ramachandran’s as below.
Ramachandran, from the similar field of endeavor, teaches receiving data simultaneously and selecting an activation procdure is based on whether or not the wireless device has to use the same receive beam to receive data (generating a fixed reception beam to receive signals, para.40).
Therefore, it would be obvious to one of ordinary skill in the art to select an activation procdure that is based on whether or not the wireless device has to use the same receive beam to receive data; thus avoiding jeopardizing the exissting serving cell performance.


Regarding claim 26, Kazmi further disclose there is at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (determining PCell is always activated and PCell/ SCell are on same frequency band [see para.10 and para.60, lines 17-18 in Kazmi]), and wherein the method further comprises, after said activating, receiving signals from the serving cell and the at least on other serving cell (receiving data from PCell and SCell, see para.53 in Kazmi).
Kazmi do not further disclose receiving data and using the same antenna array and/or receive beam at the wireless device; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Ramachandran’s as below.
Ramachandran, from the similar field of endeavor, teaches receiving  signals from the serving cell and the at least one other serving cell simultaneously using the same antenna array and/or receive beam at the wireless device (generating a fixed reception beam to receive signals, para.40).
 Therefore, it would be obvious to one of ordinary skill in the art to receive  signals from the serving cell and the at least one other serving cell simultaneously using the same antenna array and/or receive beam at the wireless device; thus avoiding jeopardizing the exissting serving cell performance.


Regarding claim 27, Kazmi in view of Cheng further disclose in order to simultaneously receive signals from the serving cell and any serving cell in the same frequency band (determining PCell is always activated and PCell/ SCell are on same frequency band [see para.10 and para.60, lines 17-18 in Kazmi]).
Kazmi do not further disclose restricting to using the same antenna array and/or receive beam at the wireless device; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Ramachandran’s as below.
Ramachandran, from the similar field of endeavor, teaches the wireless device is restricted to using the same antenna array and/or receive beam at the wireless device (generating a fixed reception beam to receive signals, para.40).
Therefore, it would be obvious to one of ordinary skill in the art to restrict the wireless device to using the same antenna array and/or receive beam at the wireless device; thus avoiding jeopardizing the exissting serving cell performance.


Regarding claims 35, 38, and 39; claims 35, 38, and 39 are rejected for substantially same reason, as applied to claims 23, 26, and 27, respectively, except that claim 35, 38, and 39 are in a device claim format. 


Claims 24-25 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Cheng, as applied to claims 21 and 33 above, respectively, and further in veiw of Yang et al. in US Publication No. 2018/0206244 A1, hereinafter referred to as Yang.


Regarding claim 24, Kazmi in view of Cheng further disclose there is at least one other serving cell already activated for the wireless device in the same frequency band as that in which the serving cell is to be activated (determining PCell is always activated and PCell/ SCell are on same frequency band [see para.10 and para.60, lines 17-18 in Kazmi]). 
Kazmi in view of Cheng do not further disclose selecting comprises selecting an activation procedure in which the wireless device refrains from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated; which is known in the art and commonly applied in communications field for activating a serving cell; as suggested in Yang’s as below.
Yang, from the similar field of endeavor, teaches selecting an activation procedure in which the wireless device refrains from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated (receiving first and second beams without performing a beam sweep, para.66, lines 18-25).
Therefore, it would be obvious to one of ordinary skill in the art to select an activation procedure in which the wireless device refrains from conducting a receive beam sweep to determine a receive beam on which to receive from the serving cell to be activated ; thus avoiding to undesirably prolong the time that the device takes to activate the new cell. 


Regarding claims 36-37, claims 36-37 are rejected for substantially same reason, as applied to claims 24-25, respectively, except that claims 36-37  are in a device claim format. 


Claims 29-30, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Cheng, as applied to claims 21 and 33 above, respectively, and further in veiw of Yi et al. in US Publication No. 2020/0274750 A1, hereinafter referred to as Yi, which claims priority of US Provisional 62,630,243, hereinafter referred to as Prov’43.


Regarding claim 29, Kazmi in view of Cheng do not further disclose same frequency band comprises: one of multiple New Radio, NR, operating bands included in an NR frequency range; a sub-band of one of the multiple NR operating bands; or one of multiple intra-band contiguous carrier aggregation operating bands; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Yi’s teachings as below.
Yi, from the similar field of endeavor, teaches the same frequency band comprises: one of multiple New Radio, NR, operating bands included in an NR frequency range (NR frequency range, para.119 in Yi, or pg.12 in Prov’43) ; a sub-band of one of the multiple NR operating bands (NR subbands, para.119 in Yi, or pg.6 in Prov’43); or one of multiple intra-band contiguous carrier aggregation operating bands (intra-system, or intra-RAT/carrier aggregation, para.49, 90, 111 in Yi, or pg.21 in Prov’43).
Therefore, it would be obvious to one of ordinary skill in the art to configure NR operating bands included in an NR frequency range, subbands, intra-band contiguous carrier aggregation; thus enabling transmission of data over resources configured to meet large demands of data.


Regarding claim 30, Kazmi in view of Cheng do not further disclose wherein the wireless device comprises an antenna array and comprises one receiver chain per group of multiple antenna elements in the antenna array, and wherein the method further comprises performing analog beamforming and/or hybrid beamforming; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Yi’s as below.
Yi, from the similar field of endeavor, teaches the wireless device comprises an antenna array and comprises one receiver chain per group of multiple antenna elements in the antenna array (a plurality of antenna elements mapped to one transceiver, para.5 in Yi, or pg.3 in Prov’43), and wherein the method further comprises performing analog beamforming and/or hybrid beamforming (perfoming analog beamforming scheme or hybrid beaforming, para.6 in Yi, or pg.4 in Prov’43).
 Therefore, it would be obvious to one of ordinary skill in the art to implement an antenna array and comprises one receiver chain per group of multiple antenna elements in the antenna array (a plurality of antenna elements mapped to one transceiver, para.5 in Yi, or pg.3 in Prov’43), and wherein the method further comprises performing analog beamforming and/or hybrid beamforming; thus enabling the transmission/ receipt of multiple signals from multiple cells.  

Regarding claims 41 and 43, claims 41 and 43 are rejected for substantially same reason, as applied to claims 29 and 30, respectively, except that claims 41 and 43 are in a device claim format. 

	
Claims 31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Cheng, as applied to claims 21 and 43  above, respectively, and further in veiw of Kim et al. in US Publication No. 2018/0160420 A1, hereinafter referred to as Kim. 


Regarding claim 31, Kazmi in view of Cheng do not further disclose after activating the serving cell, one or more of: receiving a synchronization signal block for the serving cell; performing automatic gain control or gain setting for the serving cell; detecting a transmit beam to use for the serving cell; performing channel state information measurement and/or reporting for the serving cell; transmitting a sounding reference signal for the serving cell; monitoring a control channel on or for the serving cell; starting a serving cell deactivation timer for the serving cell; or triggering a power headroom report for the serving cell; which are known in the art and commonly applied in communications field for activating a serving cell; as suggested in Kim’s as below.
Kim, from the similar field of endeavor, teaches after activating the serving cell, one or more of: receiving a synchronization signal block for the serving cell; performing automatic gain control or gain setting for the serving cell; detecting a transmit beam to use for the serving cell; performing channel state information measurement and/or reporting for the serving cell; transmitting a sounding reference signal for the serving cell (para.91); monitoring a control channel on or for the serving cell (monitoring PDCCH of corresponding cell, para.91); starting a serving cell deactivation timer for the serving cell; or triggering a power headroom report for the serving cell.
Therefore, it would be obvious to one of ordinary skill in the art to perform aforementioned actions after activeation; thus being able to further proceed with data transmission to intended receiver. 

Regarding claim 44, claim 44 is rejected for substantially same reason, as applied to claim 31, except that claim 44 is in a device claim format. 


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465